COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §
                                                              No. 08-19-00307-CV
                                                    §
                                                                 Appeal from the
  In the Matter of the                              §
                                                               388th District Court
  ESTATE OF GLORIA IRMA                             §
  MARQUEZ.                                                  of El Paso County, Texas
                                                    §
                                                              (TC# 2019DCV4289)
                                                    §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the attempted appeal

should be dismissed for want of jurisdiction, in accordance with the opinion of this Court. We

therefore dismiss the appeal. We further order Appellant pay all costs of this appeal and this

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JANAURY, 2020.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.